Order entered November 7, 2019




                                                 In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01122-CV

                           IN THE INTEREST OF M.D., A CHILD

                      On Appeal from the 196th Judicial District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 86664

                                            ORDER
       Before the Court is appellant’s November 4, 2019 request for extension of time to file her

opening brief. We GRANT the motion and ORDER the brief be filed no later than November

8, 2019. Because this is an accelerated appeal in a parental termination case, we caution that

further extension requests will be disfavored.


                                                          /s/   BILL WHITEHILL
                                                                JUSTICE